Citation Nr: 0402637	
Decision Date: 01/29/04    Archive Date: 02/05/04

DOCKET NO.  03-08 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUES

1.  Entitlement to service connection for a back disorder.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for right 
retropetella pain syndrome.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The appellant had uncharacterized service from January 3, 
1989 to February 21, 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

There has been a significant change in the law affecting this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5102, 5103, 
5103A, 5107 (West 2002)) became law.  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits. 

As to the new VCAA notice requirements, in Quartuccio v. 
Principi, 16 Vet. App. 183, 187, 188 (2002), the United 
States Court of Appeals for Veterans Claims (Court) 
specifically held that amended section 5103(a) and the new 
38 C.F.R. § 3.159(b) require VA to inform the claimant (1) of 
the information and evidence not of record that is necessary 
to substantiate the claim, (2) of the information and 
evidence that VA will seek to provide, and (3) of the 
information and evidence that the claimant is expected to 
provide.  Until the veteran is provided notice as to what 
information and evidence is needed to substantiate his claim, 
it is not possible to demonstrate either that there is no 
possible information or evidence that could be obtained to 
substantiate the veteran's claim or that there is no 
reasonable possibility that any required VA assistance would 
aid in substantiating that claim.  See 38 U.S.C.A. 
§ 5103A(a)(2)).  The Court held that the Board's failure to 
enforce compliance with those requirements is remandable 
error.  

In June 2002, the RO attempted to comply with VCAA 
requirements.  It outlined what was needed to establish 
service connection and told the veteran that if he believed 
there were additional treatment records which could support 
his claim, he should identify them so VA could get them.  The 
letter did not comply with VCAA requirements because it did 
not tell the appellant (1) what information and evidence, not 
of record, was necessary to substantiate the claim, (2) what 
information and evidence VA would seek to provide, or (3) 
what information and evidence the claimant was expected to 
provide.  Moreover, while the statement of the case discusses 
new and material evidence, it does not identify the need for 
new and material evidence as an issue or tell the appellant 
that it is his responsibility to submit new and material 
evidence to reopen the claim.  Under these circumstances, the 
decisions of the Court require that the case be remanded.   

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent Court 
decisions, as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002), 
and any other applicable legal precedent.  

2.  Thereafter, the RO should readjudicate 
this claim in light of the evidence added 
to the record since the statement of the 
case (SOC).  If any benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



